KRUEGER, Judge.
The offense is negligent homicide. The punishment assessed is confinement in the county jail for a period of one year.
It appears from the record that on the trial of his case appellant waived a jury and entered a plea of not guilty to the court. The court found him guilty as charged and assessed his punishment as above stated.
In the trial court, he challenged the sufficiency of the complaint and information. The information which follows the language of the complaint is in conformity with that in the case of Leavell v. State, 138 Tex. Cr. R. 471 (137 S. W. 2d 40). In that case we held the complaint sufficient.
By Bill of Exceptions No. 1 he complains of the testimnoy given by one Fabian to the effect that he interviewed the appellant while at the hospital; that appellant told him that he *94did not stop at the stop sign because he was driving too fast when he saw the stop sign. The objection urged to the testimony was that the purported statement was an oral statement; that the witness had at the same time obtained a written statement; that the written statement was the best evidence. The objection was overruled and he then made the further objection that the written statement was available to the witness and therefore the oral statement should be stricken. This objection was also overruled and he excepted. This bill is deficient in that there is no certificate by the court that the witness had obtained a written statement from appellant and that it was available. Such statement appears only in his objection. The statement of the grounds of objection can in no sense be considered as a certificate by the court of the truth of the matter contained in the objection. See Plunk v. State, 98 Tex. Cr. R. 140 (265 S. W. 158); Phillips v. State, 104 Tex. Cr. R. 308 (283 S. W. 817); Hernandez v. State, 109 Tex. Cr. R. 246 (4 S. W. 2d 82); Jones v. State, 122 Tex. Cr. R. 348 (55 S. W. 2d 560); Taylor v. State, 149 Tex. Cr. R. 493 (196 S. W. 2d 520) ; and Buchanan v. State, 107 Tex. Cr. R. 559 (563) (298 S. W. 569).
Bill of Exceptions No. 2 is equally deficient in that it fails to negative the fact that the statement made by appellant to the officer was not a part of the res gestae, nor is there any certificate by the court that appellant was under arrest at the time.
Bills of Exception Nos. 3 and 4, are, in our opinion, without merit and are overruled.
Bill of Exception No. 5 reflects the following occurrence: While officer Ed White was testifying he was asked by the district attorney whether the stop sign at the intersection of Scott Street and South MacGregor Drive was a regular stop sign placed there by the city of Houston. Appellant objected to the question of whether or not it was a regular stop sign since it called for the conclusion of the witness. The court sustained the objection to “whether it was regular,” but overruled the objection to the remainder of the question. Thereupon, the witness answered that it was placed there by the city of Houston and no further objection was interposed. The district attorney then asked the witness if the stop signs were to regulate traffic on Scott Street. Appellant objected to counsel’s statement on the ground that the stop signs were for any purpose and on the further ground that there was not any allegation of any ordinance of the city. “A stop sign at that point has no significance.” *95The court overruled the objection and he excepted. We are of the opinion that it is common knowledge that stop signs and stop signals at intersections of streets in a city are placed there to regulate traffic.
What we have said in disposing of Bill of Exceptions No. 5 applies to Bill of Exceptions No. 6 and we see no need of entering upon an extended discussion thereof since it would only lengthen this opinion and serve no useful purpose.
Bill of Exceptions No. 7 is also deficient since there is not any certificate by the trial court that appellant was under arrest. Such statement only appears in appellant’s objection. Therefore, under the authorities cited by us in discussing bill No. 1, the bill fails to meet the requirements of the law.
By Bill of Exceptions No. 8 he complains of the action of the trial court on the hearing of the motion for a new trial in declining to reopen the case and permit him to introduce additional evidence. It is quite obvious from the bill that the trial had been concluded, appellant had been convicted, and he did not claim to have discovered new evidence material to his defense since the trial which he could not by due diligence have discovered before trial. The reopening of a case for the purpose of permitting the introduction of additional evidence rests within the discretion of the court and unless it is made to appear that the court abused its discretion with respect thereto, it will not constitute reversible error. See Art. 643, Vernon’s Ann. C. C. P., and authorities cited thereunder.
By Bill of Exception No. 9 he asserts that there is a variance in the judgment pronounced by the court and the one entered on the minutes of the court. We do not think so. Appellant was charged with negligent homicide in the second degree. The court found him guilty and assessed his punishment at confinement in the county jail for a period of one year. The judgment as it appears on the minutes recites that the court found him guilty of negligent homicide in the second degree and assessed his punishment at confinement in the county jail for one year. There was but one count in the complaint and information which charged him with negligent homicide in the second degree, and when the court found him guilty, he found him guilty as charged. It occurs to us that appellant’s contention is hypercritical.
*96The judgment of the trial court is affirmed.
Opinion approved by the court.